                                                                        Svy>H h/
 Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 1 of 17 PageID# 1


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

                                                            CLERK, U.S. DISTRICT COUBT
                                                                   NORFOLK. VA
                                                                   ■oaBMBasatfHHiaaMaaMBHMnB
LEON PARRISH MARSHAL,
                   Plaintiff,


vs.                                     CIVIL ACTION NO.

                                        DEMAND FOR JURY TRIAL



VIRGINIA DEPARTMENT OF CORRECTIONS,
      Harold W. Clarke, VDOC Director,
      A. David Robinson, VDOC Chief of Operations
      George Hinkle, VDOC Regional Operation Chief
      C. Rodriguez, VDOC Regional Ombudsman
      Dana Ratliffe-Walker, Warden                                  CEO¥,                  [r^
      Adraian Sprague/Tucker, Operations Manager
      C/0 L. Comer, Officer
      C/0 R. Boise, Officer                                        JUN t I 2019
                                                                                          y
                   Defendant(s).                             CLERK, U.S. DiSTR'ic'f COURT
                                                                    RICHMOND. VA




        COMPLAINT UNDER CIVIL RIGHT ACT^^^ 42 U.S.C. § 1983

I.    PARTIES

A.    Plaintiff;

1.    Plaintiff, Leon Parrish Marshall ("Plaintiff") #1072590,
Pro se, at all times relevant to this complaint, was a prisoner

at Lunenburg Correctional Center, 690 Falls Roads Victoria,

Virginia 23974, a level 2 facility within the Virginia Department
of Corrections ("VDOC").

B.    Defendant(s):

1.    Defendant Harold W. Clarke ("Clarke"), Director, Virginia
Department of Corrections, 6900 Atmore Drive Richmond, Virginia

23225, is the director of the Virginia Department of Corrections
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 2 of 17 PageID# 2
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 3 of 17 PageID# 3
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 4 of 17 PageID# 4
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 5 of 17 PageID# 5
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 6 of 17 PageID# 6
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 7 of 17 PageID# 7
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 8 of 17 PageID# 8
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 9 of 17 PageID# 9
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 10 of 17 PageID# 10
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 11 of 17 PageID# 11
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 12 of 17 PageID# 12
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 13 of 17 PageID# 13
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 14 of 17 PageID# 14
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 15 of 17 PageID# 15
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 16 of 17 PageID# 16
Case 2:19-cv-00316-RBS-RJK Document 1 Filed 06/17/19 Page 17 of 17 PageID# 17
